DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13, 16-22 are presented for examination and claims 14, 15 were canceled previously.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 10, 16, 17, 18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSBY et al. (US 2008/0109458) and in view of Soni et al. (US 2010/0211741) and in view of Bechtel et al. (US 2008/0147590).

With respect to claim 1, COSBY teaches a method comprising: 
receiving, by a computer system via a first application ([0051; adding a "NewCost" cost center to the "DE3" cost center group in hierarchy 444, the new cost center can be added to hierarchy 444 at financial system 504]; examiner’s note: the hierarchy 444 is associated with the first application financial system 504 and it receives request to update the data), a request to output one or more data hierarchies associated with the first application ([fig. 7; 0060]; [0089, As shown in FIG. 12B, to make this change, the user can create the "NewCostGlobal" global object 1004 and "NewCost-2" local object 1004 through, for example, a graphic user interface]; examiners note: the graphical user interface displays the hierarchies, which requires a request for the output of the hierarchy]; [0056]; examiner’s note: the user can change the hierarchy therefore, there is a display of the hierarchy]; [0089]; examiner’s note: the user can view, create, modify hierarchies and the system outputs the hierarchies);
determining, by the computer system, that the first application subscribes to at least one data dimension (fig. 1,2, [0010, wherein the master set of hierarchical
reference data represents reference data from hierarchies for multiple subscribing systems]; [(0034, A "subscribing system" is a software program or system for which hierarchies are managed. A "centralized hierarchy" is a hierarchy instantiated or maintained to manage the hierarchy of a subscribing system]; 0037; 0038; 0053; examiner’s note: the first application such as the financial system has multiple departments and they are the data dimension; receiving data from the departments is subscribing to that particular node), including a first data dimension maintained by an application external to the first application ([(0037]; examiners note: the overlapping of data between different hierarchies, therefore, the different hierarchies are associate with external applications]; [0053]; examiner s note: the affected hierarchies also updated, therefore, the applications used by the affected hierarchies are the external applications and each hierarchy contains data dimension column associated with such as nodes);
retrieving, by the computer system, a first copy of an application data set comprising one or more data nodes of the first data dimension ([0051; 0080); fig. 4A, 4B; 7; examiner’s note: the node represents data dimension such as node 552 represents cost center which is a dimension), from the application external to the first application ([0056]; examiner’s note: the user can modify the data hierarchies, where the data is retrieved from the hierarchies]; [0057, hierarchy management system 514 can maintain a set of permissions associated with centralized hierarchies, versions and particular pieces of reference data. In this embodiment of the present invention, 
determining, by the computer system, an authorization level of the first application with respect to the first data dimension ([0057, hierarchy management system 514 can maintain a set of permissions associated with centralized hierarchies, versions and particular pieces of reference data. In this embodiment of the present invention, only the user with an appropriate permission can update a particular centralized hierarchy, version or piece of reference data]; examiner’s note: only the authorized users can update the data in the hierarchies which is the authorization level associated with each hierarchy);
retrieving, by the computer system, a second copy of the application data (fig. 3A; 3B; 4A, 4B, 8, 7; [0049, Database 516 can include a master set of reference data 522. Master set of reference data 522 can include a copy of all the pieces of reference data being managed by hierarchy management system 514. Thus master set of reference data 522 can maintain copies of data for hierarchy 400, hierarchy 444 and hierarchy 508. Duplicate copies of particular pieces of reference data can be maintained in master set of reference data or a single copy of a piece of reference data that appears in multiple hierarchies can be maintained]; examiner’s note: each hierarchy contains its own data and master data hierarchy contains all the copies of the data from multiple hierarchies [0058, 0089]; examiner’s note: each application data comprises wherein the second copy of the application data
set is maintained by the first application ([0052; 0053], [0049]; examiners note: the change of data in the centralized hierarchy 524 is the first hierarchy and it contains the first application 502);
modifying, by the computer system, one or more properties or relationships of the data nodes within the first copy of an application data set maintained by the external application based on the authorization level of the first application with respect to the first data dimension ([0051; 0052; 0053]; examiner’s note: the affected hierarchies are modified and the affected hierarchies are the external nodes; [0057]; examiner’s note: each hierarchies has its permission level to access data associated with the hierarchy) within the second copy of an application data set maintained by the first application ([0052; 0053]; examiners note: the affected hierarchies are modified based on the change of data in the first application maintained by the first hierarchy);
generating and outputting, by the computer system (fig. 7; 0060]; [0089, As shown in FIG. 12B, to make this change, the user can create the "NewCostGlobal" global object 1004 and "NewCost-2" local object 1004 through, for example, a graphic user interface]; examiners note: the graphical user interface displays the hierarchies, which requires a request for the output of the hierarchy]; [0056]; examiner’s note: the user can change the hierarchy therefore, there is a display of the hierarchy]), graphical user interface including graphical representations of the requested data hierarchies associated with the first application ([0056; 0057]; examiner’s note: the the graphical representations of the requested data hierarchies including the modified first copy of an application data set having the properties or relationships matching the corresponding data nodes within the second copy of an application data set maintained by the first application ([0058; 0057]; examiner’s note: the user can change and view the hierarchies which is outputting the data in a graphical user interface and the user will view the updated information from multiple hierarchies), identifies the data overlap between the application data set and the modified first copy of the application data set ([0037, While some pieces of reference data may overlap between the two hierarchies]; [0004, Each hierarchy can organize different or overlapping sets of reference data according to different criteria]; [0057, hierarchy management system 514 can maintain versions of centralized hierarchies. This can allow an older version of hierarchy 528 to be viewed and changes in a hierarchy over time to be identified]; examiners note: the system defects which is identifying overlapping data from multiple hierarchies and the hierarchies contains multiple versions);
and receiving, at the computer system, creation or modification of rationalizations for the properties or relationships of the data nodes within the first copy of an application data set maintained by the external application ([0090, the hierarchy management program can update the corresponding global node 1010 to reflect the new global node child (represented at 1011). The hierarchy management program can then determine that global node 1010 corresponds to a piece of reference data in multiple hierarchies (i.e., by the "DE3-1" entry in "DE3Global" global object 724  and 
the properties or relationships of the corresponding data nodes within the second copy of an application data set maintained by the first application ([0090, creating "NewCost-1" local node 1014 and updating "DE3-1" local node 1012 to reference the new child local node (represented at 1013). The user can then be prompted to enter any local attributes of the automatically generated local node]; examiner’s note: the system creates nodes in the hierarchy and add attribute data of the application, the attributes are the properties, the local node is maintained by the first application), wherein a rationalization includes extracting reference data from a data hierarchy and the reference data is added to a master data hierarchy (fig. 5, [0051, The change can include the "NewCost" piece of reference data, the parent name "DE3" and any associated properties. Based on the relationship between the "NewCost" piece of reference data and the "DE3" piece of reference data, hierarchy management program 520 can add a "NewCost" piece of reference data to centralized hierarchy 528 and apply arbitrarily defined rules to hierarchy 528 to determine if hierarchy 528 is valid]; [0052]; examiner’s note: the reference data is added to the centralized hierarchy and the centralized hierarchy is the master hierarchy because it is the main hierarchy).
COSBY does not explicitly teach generating, by the computer system, a combination data set that includes at least a portion of the data set form the external application and application-level data, wherein the application- level data is maintained by the first application and was not shared with the external application and wherein the graphical representations of the requested data hierarchies identifies and displays the 
COSBY teaches the external applications and first application and outputting data in paragraph [0060, 0089], but COSBY does not explicitly teach combining data from the first applications and external applications; not sharing data with the external application and displaying data overlap between applications.
However, Soni teaches generating, by the computer system, a combination data set that includes at least a portion of the data set from the external application and application-level data, wherein the application- level data is maintained by the first application and was not shared with the external application ([0016, the client 104 can be used to generate and/or manage a data composition that includes data from a plurality of distinct information sources, including identifying shared data portions and/or unshared data portions associated with each of the plurality of distinct information sources], [0017, a particular data composition can include shared data, such as common data used by a plurality of distinct systems], [0045], [0031], [0081, generate a data composition based in part on aspects of a DMO 414 that includes a number of unshared data portions and a number of shared data portions, and wherein the shared data portions correspond to shared, corresponding, and/or common data used by two or more independent sources that may or may not be configured to interact with one another], fig. 4, [0051]; examiner's note: The data are 
wherein the graphical representations of the requested data hierarchies identities and displays the data overlap displays the data overlap (fig. 6; [0019, changes made to overlapping or shared portions of a data composition can be propagated to each source independently without other sources being aware of an overlapping or shared portion]; examiner’s note: the data overlap between multiple systems are identified and displayed; different sources are the hierarches). One of ordinary skill in the art would recognize that combining data from multiple applications and not sharing data with external applications and also to display overlaps between data of Soni could be incorporated with hierarchical application management system of COSBY to further improve the system to ensure data security and also to save time.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate combining datasets from various applications and not sharing data with a particular application of Soni into the system to COSBY to have a robust system.  The motivation would be to have a system which display overlapping data to the user to change the data properly and also to display combination of shared and unshared data to view the data at the same time which will save users time to update the data.
COSBY and Soni do not explicitly teach input indicating creation or modification; wherein generating the combination data set includes filtering the at least a portion of 
COSBY teaches external applications and application-level data ([0060], [0089]), aggregating data from multiple applications (0092) and creating a data entry ([0061]), Soni teaches combining data from various applications ([0081]).  COSBY and Soni do not in combination explicitly teach combining data using a integration policy with includes which data needs to be filtered and combined such as entire datasets, individual records or changes based on a last integration event and an input indicating creation or modification of data.
However, Bechtel teaches input indicating creation or modification (fig. 24A; [0117]; examiner’s note: the create new analysis button indicate a creation of data and fig. 24F “Edit target” button indicates a modification);
wherein generating the combination data set includes filtering the at least a portion of the data set from the external application and application-level data based on an integration methodology of the first application (fig. 4; [0058, 0059]; examiner’s note: the data is integrated in the applications based on the integration methodology such as which data needs to be integrated; comparing and determining which data needs to be integrated is a filtering process), wherein the integration methodology includes integrating entire datasets, individual records, or changes based on a last integration event (fig. 4, [0058, 0059]; examiner’s note: the hash code associated with records are compared and if the data is not integrated before the data is 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate integration methodology and indicating a data creation of modification of Bechtel into the system to COSBY/Soni to have a system which integrates data according to an integration policy. The motivation would be to have a system which will only integrate data from multiple applications according to a policy to integrate only required data to save time and also space of a system.

With respect to claim 2, COSBY, Soni and Bechtel in combination teach the method of claim 1, COSBY further teaches wherein retrieving the first copy of an application data set comprising the data nodes of the at least one data dimension (051; 0080; fig. 4A, 4B; 7; examiner’s note: the node represents data dimension such as node 552 represents cost center which is a dimension), from the application external to the first application (0051; 0052; 0053; examiners note: the affected hierarchies are modified and the affected hierarchies are the external application), comprises retrieving the data nodes from a shared master data dimension within a hierarchical master data store (0035; examiners note: the master data is shared by other hierarchies; 0038; examiners note: the master set of data is published to multiple hierarchies therefore, there is a retrieving request).

With respect to claim 8, COSBY, Soni and Bechtel in combination teach the method of claim 1, COSBY further teaches wherein modifying the one or more properties or relationships of the data nodes within the first copy of an application data set (0051; 0052; 0053; examiner's note: the hierarchies are modified) comprises: appending the data nodes retrieved from the external application (0092; the aggregation of data form multiple nodes by multiple applications), with additional application-level data nodes maintained by first application, into the first data dimension of the first application (0092; examiner’s note: the aggregation of data form multiple nodes by multiple applications which are application level data nodes; moreover, Soni teaches in paragraphs [0081] that multiple data is combines together from multiple hierarchies).

Claim 9 encompasses the same scope of limitation of claim 1, in additions of a processing unit, a memory (fig. 1). Therefore, claim 9 is rejected on the same basis of rejection of claim 1.

Claim 10 is rejected on the same basis of rejection of claim 2.
Claim 16 is rejected on the same basis of rejection of claim 8.

Claim 17 encompasses the same scope of limitation of claim 1, non-transitory computer readable medium (fig. 1). Therefore, claim 17 is rejected on the same basis of rejection of claim 1.

Claim 18 is rejected on the same basis of rejection of claim 2.

With respect to claim 21, COSBY, Bechtel teach the method of claim 1, COSBY further teaches wherein the graphical user interface generated and output by the computer system includes graphical representations of a first data hierarchy maintained by the first application ([0051; adding a "NewCost" cost center to the "DE3* cost center group in hierarchy 444, the new cost center can be added to hierarchy 444 at financial system 504]; examiner’s note: the hierarchy 444 is associated with the first application financial system 504 and it receives request to update the data); [0054]; examiner’s note: the user can modify the hierarchies, therefore, there is a graphical user interface) and a corresponding second data hierarchy maintained by the external application ([0056]; examiners note: the user can modify the data hierarchies, therefore, the data needs to be retrieved from the hierarchies; [0049; 0058]; examiner’s note: each application has its own version of data]; [0051]; examiners note: multiple related hierarchies are also changed based on the changes made to the first application).
COSBY and Bechtel do not explicitly teach said graphical representations including identifications of reference data overlapping between the first and second data hierarchies.
COSBY teaches application data hierarchies and graphical representation of data.  COSBY and Bechtel do not in combination teach graphical representation which includes data overlaps.
said graphical representations including identifications of reference data overlapping between the first and second data hierarchies ([0019, changes made to overlapping or shared portions of a data composition can be propagated to each source independently without other sources
being aware of an overlapping or shared portion. Additionally, the client 104 can operate to detect whether overlapping or shared information of a shared portion of a data composite is different in different sources which can indicate a conflict or conflicts]; Fig. 6; examiner’s note: the overlapping sources are identified). One of ordinary skill in the art would recognize that displaying data overlaps between applications of Soni could be incorporated with hierarchical data management systems of COSBY/Bechtel to further improve the system to identify overlaps to correct the data.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate identifying and displaying data overlaps of Soni into the system to COSBY/ Bechtel to have a system which identifies and display data overlap between applications.  One would have been motivated to make this modification because it provides predictable results such as to find the overlapping data hierarchies to correct the information for proper viewing of applications.

With respect to claim 22, COSBY, Soni and Bechtel in combination teach the method of claim 21, COSBY further teaches wherein the graphical user interface generated and output by the computer system further includes user controls allowing a user to view, create, and modify rationalizations for the properties or relationships of the data nodes within the first copy of an application data set maintained by the external application ([(0088]: examiners note: the user can modify the data, view the data and create data; the user can update any of the hierarchies), second copy of an application data set maintained by the first application ([0089]; examiner’s note: the user can modify the data, view the data and create data; the user-can update any of the hierarchies).

Claims 3, 4, 6, 7, 11, 12, 19, 20 is/are rejected under 35 U.S.C. 103 as being COSBY et al. (US 2008/0109458) and in view of Soni et al. (US 2010/0211741) and in view of Bechtel et al. (US 2008/0147590) and in view of Lew et al. (US 2015/0163654).

With respect to claim 3, COSBY, Soni and Bechtel in combination teach the method of claim 2, COSBY teaches further comprising: outputting the data nodes from the shared master data dimension, via the graphical interface representation, without modifying any of the data nodes from the shared master data dimension (0056; examiner’s note: the user can view and modify the hierarchies via graphical user interface, the unmodified data is presented to the user first and then the user can modify the data);
determining, by the computer system, the shared master data dimension from the hierarchical master data store ([0035]; examiner’s note: the master data is shared by other hierarchies; [0038]; examiner’s note: the master set of data is published to multiple hierarchies); and
the shared master data dimension from the hierarchical master data store ([0035]; examiners note: the master data is shared by other hierarchies; [0038]; examiners note: the master set of data is published to multiple hierarchies therefore).
COSBY, Soni and Bechtel in combination do not explicitly teach determining, by the computer system, whether the first application is permitted to override data; and in response to determining that the first application is not permitted to override the data.
COSBY teaches data application hierarchy management ([0051]), COSBY/Soni/Bechtel do not explicitly teach determining that the first application will have the permission to override data or not and if the application is authorized to override data then overriding the data.
However, Lew teaches determining, by the computer system, whether the first application is permitted to override data ([0007, checking a whitelist to
determine whether the function/application is allowed to override the user's preference for geo-location purposes]; examiner’s note: determining the application can override the data);
in response to determining that the first application is not permitted to override the shared master data dimension from the hierarchical master data store ([0030], examiner’s note: the system determines that the application has the authority to override the data not; COSBY teaches the shared master data in paragraph [0035]).  One of ordinary skill in the art would recognize that determining which application has the authority to override data and overriding the data if the application is authorized of Lew could be incorporated with hierarchical data management systems of COSBY/Soni/Bechtel to further improve the system to have correct data.


With respect to claim 4, COSBY and Soni in combination teach the method of claim 2, COSBY further teaches further comprising further comprising: retrieving one or more data node names, data node descriptions, or data node properties maintained by the first application ([0035]; examiner’s note: the node properties are retrieved), data node descriptions, or data node properties for the data nodes retrieved from the shared master data dimension within the hierarchical master data store ([0035]; examiner’s note: the node properties are retrieved; [0035; 0038]; examiner’s note: the master set of data is shared between hierarchies).
COSBY and Soni do not explicitly teach whether the first application is permitted to override the shared master data dimension form the hierarchical master data store; and in response to determining that the first application is permitted to override the shared master data dimension from the hierarchical master data store, overriding corresponding data node names, data node descriptions, or data node properties for the data nodes retrieved from the shared master data dimension within the hierarchical master data store.
COSBY teaches data node names, data node descriptions, or data node properties for the data nodes retrieved from the shared master data dimension within 
However, Lew teaches whether the first application is permitted to override the shared master data dimension from the hierarchical master data store ((0007]; examiner’s note: determining the application can override the data); 
and in response to determining that the first application is permitted to override the shared master data dimension from the hierarchical master data store, overriding corresponding data ([0030], note that the system determines that the application has the authority to override the data not and overriding data if the application is authorized).  One of ordinary skill in the art would recognize that determining which application has the authority to override data and overriding the data if the application is authorized of Lew could be incorporated with hierarchical data management systems of COSBY/Soni/Bechtel to further improve the system to have correct data.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate overriding authority of Lew into the system of COSBY/Soni/Bechtel to have a system which overrides data according to authorization. The motivation would be to have a system which will permit authorized applications to make changes to datasets to protect data from unauthorized modifications. 

With respect to claim 6, COSBY, Soni,  Bechtel in combination teach the method of claim 1, COSBY further teaches wherein modifying the one or more properties or relationships of the data nodes within the first copy of an application data set comprises: one or more properties from each of the data nodes retrieved from the external application, with corresponding application-level properties maintained by first application ([0035]; examiners note: each hierarchy consist of multiple nodes and associated properties; the properties maintained by each application in the hierarchy is the application level property).
COSBY and Soni do not explicitly teach overriding.
However, Lew teaches overriding ([0007, overriding the user preference and providing the geo-location of the mobile device to the function/application and displaying the override condition to the user]; [0030]: examiner’s note: that the system determines that the application has the authority to override the data not and then override the data).
One of ordinary skill in the art would recognize that determining which application has the authority to override data and overriding the data if the application is authorized of Lew could be incorporated with hierarchical data management systems of COSBY/Soni/Bechtel to further improve the system to have correct data.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate overriding authority of Lew into the system of COSBY/Soni/Bechtel to have a system which overrides data according to authorization. The motivation would be to have a system which will permit authorized applications to make changes to datasets to protect data from unauthorized modifications.

wherein modifying the one or more properties or relationships of the data nodes within the first copy of an application data set ([0058]; examiners note: the changing of data in multiple hierarchies) comprises: one or more of the data nodes retrieved from the external application ([fig. 8; 7; 0056; 0060]; examiner’s note: each hierarchies has multiple nodes), with corresponding application level data nodes maintained by first application ([0035]; examiner’s note: each hierarchy consist of multiple nodes and associated properties; the properties maintained by each application in the hierarchy is the application level property).
COSBY and Soni do not explicitly teach overriding.
However, Lew teaches overriding ([0007, overriding the user preference and providing the geo-location of the mobile device to the function/application and displaying the override condition to the user]; [0030]: examiner’s note: that the system determines that the application has the authority to override the data not and then override the data). One of ordinary skill in the art would recognize that determining which application has the authority to override data and overriding the data if the application is authorized of Lew could be incorporated with hierarchical data management systems of COSBY/Soni/Bechtel to further improve the system to have correct data.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate overriding authority of Lew into the system of COSBY/Soni/Bechtel to have a system which overrides data according to authorization. The motivation would be to have a system which will permit authorized applications to 
override data to have consistent and updated data which will create a robust system.

Claim 11 is rejected on the same basis of rejection of claim 3.
Claim 12 is rejected on the same basis of rejection of claim 4.
Claim 19 is rejected on the same basis of rejection of claim 3.
Claim 20 is rejected on the same basis of rejection of claim 4.

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being COSBY et al. (US 2008/0109458) and in view of Soni et al. (US 2010/0211741) and in view of Bechtel et al. (US 2008/0147590) and in view of DAVILA et al. (US 2016/0278426).

With respect to claim 5, COSBY, Soni and Bechtel in combination teach the method of claim 1, COSBY further teaches wherein retrieving the first copy of an application data set comprising the data nodes of the first data dimension ((0051; 0060; fig. 4A, 4B; 7]; examiners note: the node represents data dimension such as node 552 represents cost center which is a dimension), from the application external to the first application, comprises retrieving the data nodes from a second external application ((0051; 0060]; examiners note: multiple affected hierarchies are modified and the affected hierarchies are the external application), in a shared master data dimension within a hierarchical master data store ([(0058; 0060]; examiners note: multiple hierarchies can store data).
COSBY and Soni do not explicitly teach wherein neither the first application nor the second application is authorized to store data in a data store.
wherein neither the first application nor the second application is authorized to store data in a data store [(0164, the system 100 prevents unauthorized usage of licensed images by preventing the system and/or user from locally saving a licensed image], [0174]; examiner’s note: any system that is trying to store data locally is denied to store data and there are plurality of systems). One of ordinary skill in the art would recognize that only allowing authorized applications to store data of DAVILA could be incorporated into COSBY/Soni/Bechtel to further improve the system to ensure data integrity.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate authorized applications to store data into the system to COSBY/Soni/Bechtel to have a system which allows only authorized applications to store data. The motivation would be to have a system which will only authorized particular applications to store data have data security.

Claim 13 is rejected on the same basis of rejection of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/ Examiner, Art Unit 2159                                                                                                                                                                                         
/William B Partridge/Primary Examiner, Art Unit 2183